HI-SHEAR TECHNOLOGY CORPORATION 24225 Garnier Street Torrance, California 90505-5355 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS October 30, 2009 The Annual Meeting of Stockholders of HI-SHEAR TECHNOLOGY CORPORATION will be held on October 30, 2009 at 10:00 a.m., at the Company's facility, 24225 Garnier Street, Torrance, California, to consider and act upon the following matters: 1. The election of directors; 2. To transact such other business as may properly come before the meeting or any adjournment thereof. Only stockholders of record at the close of business on August 28, 2009, are entitled to notice of and to vote at the Annual Meeting of Stockholders and any adjournment thereof. By Order of the Board of Directors, Linda A. Nespole Corporate Secretary Torrance, California August 28, 2009 IMPORTANT PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE IN THE ENCLOSED ENVELOPE WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING. IF YOU ATTEND THE MEETING AND SO DESIRE, YOU MAY WITHDRAW YTHE PROXY AND VOTE IN PERSON. THANK YOU FOR ACTING PROMPTLY. HI-SHEAR TECHNOLOGY CORPORATION 24225 Garnier Street Torrance, California 90505-5355 ANNUAL MEETING OF STOCKHOLDERS October 30, 2009 PROXY STATEMENT GENERAL INFORMATION This Proxy Statement is furnished by the Board of Directors of Hi-Shear Technology Corporation ("Hi-Shear" or the "Company"), a Delaware corporation, to be used in voting at the Annual Meeting of Stockholders and at any adjournment of such meeting (the "Annual Meeting"). The Annual Meeting will be held at 10:00 a.m., local time, October 30, 2009 at the Company's facility, 24225 Garnier Street, Torrance, California. The Annual Meeting is being held for the purpose set forth in the accompanying Notice of Annual Meeting of Stockholders. The Proxy Statement, the accompanying proxy card and the Notice of Annual Meeting of Stockholders are provided to stockholders beginning on or about September 17, 2009. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting To Be Held on October 30, 2009: This proxy statement and annual report to security holders are available at www.hstc.com, under Investor Relations. RECORD DATE AND OUTSTANDING SHARES The record date for determining stockholders entitled to vote at the Annual Meeting is the close of business on August 28, 2009 (the "Record Date"), at which time the Company had issued and outstanding approximately 6,852,416 shares of $.001 par value common stock (the "Common Stock"). Each share of Common Stock outstanding on the Record Date is entitled to one vote on each matter presented. QUORUM AND VOTING REQUIREMENTS The presence at the Annual Meeting of Stockholders, in person or by proxy, of the holders of a majority of the outstanding shares of Common Stock is necessary to constitute a quorum. Each share of Common Stock held of record on the Record Date is entitled to one vote on each matter to be considered at the Annual Meeting, except that stockholders may cumulate their votes for the election of directors.In order to cumulate votes for a nominee, (i) the nominee’s name must have been properly placed in nomination prior to the voting; and (ii) a stockholder must have given notice at the Annual Meeting, prior to the voting, of such stockholder’s intention to cumulate votes.If any one stockholder gives such notice, all stockholders may cumulate their votes.Under cumulative voting, each stockholder may cast a total number of votes equal to the number of directors to be elected at the Annual Meeting (i.e., four) multiplied by the number of shares owned by the stockholder as of the record date.This total number of votes may be cast in any manner the stockholder chooses: the votes may be cast for one nominee, divided among two or more of the nominees or divided equally among the four nominees.The election of directors requires the affirmative vote of holders representing a majority of the outstanding shares of Common Stock present in person or by proxy at a meeting at which a quorum is present. Shares of Common Stock represented by all properly executed proxies received in time for the Annual Meeting will be voted, unless revoked, in accordance with the choices specified in the proxy. Unless contrary instructions are indicated on the proxy, the shares will be voted FOR the election of the nominees named in this Proxy Statement as directors. If there is cumulative voting, unless otherwise specifically instructed, the proxy holders intend to distribute the total number of votes represented by each proxy among the director nominees in their discretion in such proportion as they deem appropriate.Representatives of the Company's transfer agent will assist the Company in the tabulation of the votes. Abstentions and broker non-votes are counted as shares represented at the meeting and entitled to vote for purposes of determining a quorum. Abstentions will have the same legal effect as a vote "against" election of the directors. With respect to any proposal that a broker has discretion to act upon in the absence of voting instructions from the beneficial owner, the broker may vote such shares absent specific voting instructions. Therefore, with respect to the election of directors, with respect to which brokers have the discretionary power to vote, brokers may vote such shares absent specific voting directions from the beneficial owners of such shares. The giving of the enclosed proxy does not preclude the right to vote in person should the stockholder giving the proxy so desire. A proxy may be revoked at any time prior to its exercise by delivering a written statement to the Corporate Secretary of the Company that the proxy is revoked. A proxy may also be revoked by presenting to the Company a later-dated proxy executed by the person executing the prior proxy, or by attending the Annual Meeting and voting in person. DISSENTERS' RIGHTS Under Delaware law, stockholders are not entitled to any dissenters' rights with respect to the election of directors. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the ownership of the Common Stock as of August 28, 2009, by (i) each person known to the Company to own beneficially more than 5% of the outstanding shares of the Common Stock, (ii) each director, including the nominees for director, and each named executive officer, and (iii) all executive officers and directors as a group: Shares of Common Stock Beneficially Owned Percentage of Outstanding Common Stock (2) George W. Trahan (1) Thomas R. Mooney (1) All executive officers and directors as a group (2 persons) The address for each of the named persons is c/o Hi-Shear Technology Corporation, 24225 Garnier Street, Torrance, CA 90505-5355. The named persons possess sole voting and investment power with respect to the shares listed (except to the extent authority is shared with spouses under applicable law). Based on approximately 6,852,416 shares of Common Stock outstanding as of August 28, 2009. ELECTION OF DIRECTORS Directors The Bylaws of the Company authorize the Board of Directors to fix the number of directors up to a maximum of seven (7) directors. The Board of Directors has currently fixed the number of directors at four (4), all of who will be elected at the Annual Meeting of Stockholders. Shares of Common Stock cannot be voted for more than four (4) directors and each director will be elected at the Annual Meeting to hold office until the next Annual Meeting until their respective successors have been duly elected and qualified. All of the four (4) nominees for election to the Board of Directors are members of the current Board of Directors. Each of the nominees has consented to be named in this Proxy Statement and to continue to serve as a director if elected. However, should any nominee named herein for the office of director become unable or unwilling to accept nomination or election, the Board of Directors may recommend and nominate another person in the place and instead of such person. The Board of Directors has no reason to believe that any substitute nominee will be required. Unless otherwise directed, the persons named in the accompanying proxy will vote the shares represented only for the election as directors of the four (4) nominees named below. Name Age Tenure George W. Trahan 61 President since June 1998, Chief Executive Officer and Chairman of the Board since April 2000 Jack Bunis 74 Director since September 1996 Lawrence Moreau 66 Director since July 2008 John Zaepfel 73 Director since October 2007 George W. Trahan President, Chief Executive Officer and Chairman of the Board of the Company. In April 2000 the Board of Directors appointed Mr. Trahan Chief Executive Officer and Chairman. Mr. Trahan joined the Company as Vice President in July 1990 and was elected Executive Vice President from 1993 until his election as President in June 1998. Mr. Trahan has served as a Director of the Company since 1993. Before joining the Company, he served as Vice President of Cherry Textron, a leading supplier of fasteners to the commercial aerospace and automobile market from 1985 to 1990. From 1978 to 1985, Mr. Trahan served as Group Controller at the corporate headquarters of Textron Inc., advising management regarding strategic planning, capital investment and acquisitions. Prior to that, he served as Manager of Corporate Audit for Textron's international operations and also served as an engineer at Texas Instruments, Incorporated. Mr. Trahan received his Bachelor of Science in Industrial Engineering from Clarkson University and attended the Harvard Advanced Management Program. Jack Bunis Director. Mr. Bunis became a Director in September 1996. He is currently the Founder and Principal of a management consulting firm, Bunis & Associates. Mr. Bunis was the Chairman, President, and Chief Executive Officer of Cair Systems, Inc., an Orange County, California based provider of information and automation services to the insurance and health care industries from 1988 to 1995. Previously, Mr. Bunis held the position of Senior Vice President and Chief Operating Officer at Mitchellmatix, a division of Cordura Corporation. Lawrence Moreau Director. Mr. Moreau became a Director in July 2008. He has spent over thirty years in public accounting, venture capital, and investment banking.Mr. Moreau was the founder of Moreau and Company, Inc.Prior to founding his own firm, Mr. Moreau was a Board member and the licensed Financial Principal for H.J. Meyers & Co., a NYSE investment banking firm. In this capacity, in addition to overseeing the financial operations of the firm, he participated in numerous public and private offerings of securities for companies in a variety of industries. John Zaepfel Director.Mr. Zaepfel became a Director in October 2007.He spent fifteen years as a Chief Executive Officer and founder of CPG International as an outgrowth of a successful leveraged buy out.Companies in that group included Chartpak, Pickett Industries, Clearprint, Planhold, and Grumbacher.Before forming CPG, Mr. Zaepfel was President and Chief Executive Officer of Chartpak and Pickett Industries, wholly owned subsidiaries of Times Mirror. The Board of Directors meets during the Company's fiscal year to review significant developments affecting the Company and to act on matters requiring Board approval. The Board of Directors met seven (7) times and acted by unanimous written consent four (4) times during the 2009 fiscal year. During such period, all members of the Board participated in at least 75% of all Board and applicable committee meetings. During December of fiscal year 2009, the Co-Chairman, Mr. Thomas R. Mooney, passed away. Out-of-state Board Members are not required to attend the Company Annual Stockholders Meeting.For the fiscal year 2008, all members of the Board of Directors, except Mr. Mooney, were present at the annual Stockholders Meeting. Any stockholder can communicate with the Board of Directors by means of U.S. mail or e-mail to investor@hstc.com.All correspondence via U.S. mail shall be mailed to the Company address of record and to the attention of the Corporate Secretary.The Corporate Secretary is authorized to receive communications from Stockholders sending correspondence to either the entire Board of Directors or an individual Director.The Corporate Secretary will forward correspondence to individual Directors either by U.S. mail or e-mail and may respond to the correspondence at the discretion of the Board or individual Director. The Company presently has a Code of Conduct & Business Ethics Policy and a Code of Ethics for its principal executive officer, principal financial officer and all employees.The Code of Ethics is published on the Company's website, www.hstc.com, under Investor Information, Other Matters. THE BOARD OF DIRECTORS OF THE COMPANY RECOMMENDS THAT YOU VOTE "FOR" THE ELECTION OF THE ABOVE NOMINEES FOR DIRECTOR Committees of the Board of Directors The Board of Directors has established audit, executive, compensation, stock options and nominating committees to devote attention to specific subjects and to assist it in the discharge of its responsibilities. The Audit Committee, the Compensation Committee, the Nominating Committee and the Corporate Governance Committee consist of the Company's three (3) "independent" directors, i.e., Messrs. Bunis, Moreau, and Zaepfel.The Executive Committee and the Stock Option Committee consists of Messrs. Trahan and Mooney up until December 2008. The functions of those committees, the members and the number of meetings held during the 2009 fiscal year are described below: Audit Committee. The Audit Committee approves the engagement of the firm selected to be the independent public accountants for the Company and approves all audit and permissible non-audit services. On June 12, 2000, the Board of Directors adopted a written Audit Committee Charter.
